UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 7, 2011 SKYPEOPLE FRUIT JUICE, INC. (Exact Name of Registrant as Specified in Its Charter) Florida (State or Other Jurisdiction of Incorporation) 000-32249 98-0222013 (Commission File Number) (IRS Employer Identification No.) 16F, National Development Bank Tower , No. 2, Gaoxin 1st Road, Xi’an, China (Address of Principal Executive Offices) (Zip Code) 011-86-29-88386415 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On July 7, 2011, SkyPeople Fruit Juice, Inc., a Florida corporation (the “Company”), filed a civil action against Absaroka Capital and Kevin Barns for libel and tortuous interference with existing and prospective economic advantages in the United States District Court for the District of Wyoming, where Absaroka Capital is based. On July 8, 2011, the Company also issued a press release regarding the filing of civil action. A copy of the complaint for the above-referenced civil action against Absaroka Capital and Kevin Barns as filed by the Company with the United States District Court for the District of Wyoming is attached as Exhibit 99.1 to this report. A copy of the above-referenced press release is attached as Exhibit 99.2 to this report. Item9.01 Financial Statements and Exhibits A copy of the complaint for the civil action against Absaroka Capital and Kevin Barns as filed by the Company with the United States District Court for the District of Wyoming A copy of the press released dated July 7, 2011 issued by the Company SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 8, 2011 SKYPEOPLE FRUIT JUICE, INC. By:/s/ SPRING LIU Spring Liu Chief Financial Officer
